Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2014/0057137 to Lee (“Lee”).  Lee discloses a battery pack comprising four individual battery cells.  Each battery cell includes a flatwhound electrode assembly comprising positive/cathode and negative/anode electrode sheets separated by a separator sheet and flatwound.  The electrode assembly is stored in a prismatic housing having larger surface area flat surface extending in horizontal planes and facing each other in the direction and smaller surface area flat surfaces extending in vertical planes facing each other in the horizontal direction.  Electrode tabs of neighboring cells are connected via bus bars, and the cells may be considered to be arranged in two, two cell battery modules.  The battery cells are stored in a housing comprising a lower case and an upper case that are sealed to one another, the case having two large surfaces extending in horizontal planes and facing each other in the vertical direction and at least two smaller surfaces extending in vertical planes and facing each other in the horizontal direction.  The large flat horizontal surface of the upper case is attached to the top of the battery cells via an adhesive bonding member.  In other embodiments, the lower case is also attached to the bottom surface of the battery cells via a second adhesive bonding member.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of U.S. Patent Application Publication No. 2016/0218388 to Kim (“Kim”).  Lee is applied as described above.  The battery modules of Lee are arranged in the horizontal direction, and it is silent regarding battery modules stacked in a vertical direction.  Nonetheless, provision of additional battery modules to expand the power capacity of the battery system is nothing more than an obvious duplication of parts to achieve a predictable result of a higher power output battery system.  Moreover, stacking those additional modules vertically would have been obvious as a common arrangement for battery systems comprising such a plurality of battery modules.  See Kim.
Claims 6, 7, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Chinese Patent Publication No. 107425153 to Chen (“Chen”).  Lee is applied as described above.  Lee does not include straps.  Nonetheless, providing straps to assure positional stability of battery cells Chen at Fig. 1.  As shown in Chen, a plurality of straps arranged intervals was commonly used.  Thus, providing these straps would have been obvious to the person of ordinary skill in the art at the time of invention as a means of stabilizing the battery cells positioning.
Allowable Subject Matter
Claims 8, 9, 10, and 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art fails to teach or suggest the elements in combination as claimed.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT P MCCONNELL whose telephone number is (571)270-7531.  The examiner can normally be reached on 9am to 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WYATT P MCCONNELL/Examiner, Art Unit 1727